Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156067(41)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  CARRIE S. FLANAGIN,                                                                                     Kurtis T. Wilder,
             Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 156067
  v                                                                 COA: 330887
                                                                    Kalkaska CC: 14-011619-NI
  KALKASKA COUNTY ROAD COMMISSION,
          Defendant-Appellant,
  and
  ANDREW HENRY SCHLAGEL,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 16, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 18, 2017
                                                                               Clerk